Citation Nr: 1145717	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the knees. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities of the knees. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was provided a Travel Board hearing in October 2009.  A transcript of the testimony offered at this hearing has been associated with the record.  

This matter was last before the Board in January 2010 at which time it was remanded for further development.  

Also, in January 2010, the Board denied the Veteran's claims for entitlement to an evaluation in excess of 10 percent for left knee strain with degenerative joint disease and entitlement to an evaluation in excess of 10 percent for right knee strain with degenerative joint disease.  Thus, these issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board in January 2010, it was remanded to afford the Veteran a VA examination to address the etiology of his claimed low back and right hip disabilities.  In August 2010 the Veteran was afforded a VA examination.  Per the Board's January 2010 remand directives, the examiner was asked to address the etiology of this conditions as directly related to service, as well as secondary to his service-connected left and knee strains with degenerative joint disease.  

The examiner offered negative etiologic opinions on both questions and with respect to both issues, but offered no rationale for their conclusions.  Accordingly, the RO returned the opinion to the examiner for an addendum and asked that he provide rationale for his opinions.  In April 2011 an addendum was obtained and the examiner related that his "rationale is [his] clinical experience" and that he had "been a board-Certified Orthopedic Surgeon since 1976."

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail. 

The Board acknowledges that the VA examiner is highly qualified, which certainly lends support to his conclusions.  However, mere reference to one's credentials, without further explanation, does not constitute adequate rationale.  As correctly noted by the RO, the Board requested in its January 2010 remand that an opinion offered be accompanied by a rationale.  Stefl, supra; see also Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, because the Board's remand directives were not followed and the examination report contains insufficient rationale, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the August 2010 VA examination and who prepared the April 2011 addendum (if available) to obtain an addendum opinion as to the etiology of any disability(ies) of the low back and right hip, as well as the relationship, if any, between any diagnosed disability(ies) thereof and his service-connected bilateral knee disabilities.  

The examiner should address the following questions:

a)  Is it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any low back and/or right hip disability(ies) during service?

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected bilateral knee disabilities have caused any diagnosed disability(ies) of the low back and right hip?

If it is determined that any diagnosed low back and/or right hip disability(ies) was/were not caused by his service-connected bilateral knee disabilities, the examiner should opine whether it is at least as likely as not that any disability(ies) of the low back and/or right hip has/have been aggravated (that is, permanently worsened) by the service-connected bilateral knee disabilities beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  The examiner is also requested to provide a rationale for any opinion expressed.

If the examiner who performed the January 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.






	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


